Name: COMMISSION REGULATION (EC) No 1407/95 of 22 June 1995 repealing Regulation (EC) No 1070/95 relating to the invitation to tender for the export of barley by the United Kingdom intervention agency
 Type: Regulation
 Subject Matter: trade policy;  trade;  Europe;  tariff policy;  plant product
 Date Published: nan

 23 . 6. 95 | EN 1 Official Journal of the European Communities No L 140/9 COMMISSION REGULATION (EC) No 1407/95 of 22 June 1995 repealing Regulation (EC) No 1070/95 relating to the invitation to tender for the export of barley by the United Kingdom intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies ; Whereas for economical reasons, it is appropriate to repeal the invitation to tender under Commission Regula ­ tion (EC) No 1070/95 (^ remain open ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EC) No 1070/95 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 349, 31 . 12 . 1994, p. 105. (3) OJ No L 191 , 31 . 7. 1993, p. 76. (*) OJ No L 21 , 26. 1 . 1994, p. 1 . R OJ No L 108 , 13 . 5 . 1995, p. 33.